471 U.S. 81 (1985)
CORY ET AL.
v.
WESTERN OIL & GAS ASSN. ET AL.
No. 84-16.
Supreme Court of United States.
Argued February 26, 1985
Decided March 27, 1985
APPEAL FROM THE UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
Dennis M. Eagan, Deputy Attorney General of California, argued the cause for appellants. With him on the briefs were John K. Van de Kamp, Attorney General, and N. Gregory Taylor, Assistant Attorney General.
Philip K. Verleger argued the cause for appellees. With him on the brief was John P. Zaimes.[*]
PER CURIAM.
The judgment is affirmed by an equally divided Court.
JUSTICE POWELL took no part in the decision of this case.
NOTES
[*]  A brief of amici curiae urging reversal was filed for the City of Santa Monica et al. by Robert M. Myers, Karl M. Manheim, Bert Glennon, Jr., and Stanley E. Remelmeyer.